Title: To John Adams from Oliver Briard, 13 June 1798
From: Briard, Oliver,Frost, William
To: Adams, John


John Adams, President of the United States.  
From the Young Men of Portsmouth New Hampshire.13 June 1798



Amidst the numerous addresses from our Fathers & Brethren throughout United America, on the present Critical Situation of our Country, replete with just indignation at the unparallel’d Conduct towards us, of an imperious, unprincipled European Powerand with Assurances of the most perfect Acquiesence in, and firmest Support of every measure which has been, or may be pursued by our Executive for the Security of our National Honor and Independence—The Youth of Portsmouth, tho’ Sensible their Suffrage will add comparatively little to the general mass of Patriotism, so worthily displayed; yet impell’d by a sense of duty, and animated by the same ardent attachment to the Constitution and Laws of their Country, join’d to the most profound respect for its chief Magistrate, they beg leave also to address him on this occasion.
Tho’ at the Era of our great & glorious Revolution, few of us were even in existence, yet we have we since often listened with Enthusiastic rapture to the wondrous tale—With Astonishment have we been told, by Actors in that Sublime Scene, of the Wisdom, prudence, Firmness, preserverance, & bravery, displayed by the Fathers, and Defenders of our Country, in the Cabinet, & the Field, under every disadvantage of Infancy, Inexperience, & Poverty against the most opulent, & powerful Nation on the Globe, till Peace, Liberty & Independence were obtain’d and Established on the firmest foundations.—
These Blessings, having received as our birth right, we will never part with, but with life; purchas’d as they were by the blood & Treasure of our gallant Ancestors, without our aid, we will defend them with the last drop & particle of our own—and Endeavour to prove ourselves worthy the rich Inheritance.
With the justest abhorrence of the perfidy, duplicity, rapacious avarice, and daring insolence, pride and injustice of a Nation, who were possess’d, and might Still have possess’d, almost every American heart, we are forcibly impress’d with the Striking Contrast in the Conduct of our own Government, which while it secures the Approbation of our Seniors, excites in us the highest admiration and Applause!
And while we now Solemnly tender our persons, and lives, in defence of our Country, its Governments, Laws and Instructions, against all attempts to destroy, Subvert, or impair them—We cannot but declare that we think it a most prosperous Omen that Providence has placed at the head of Government, at this alarming Crisis, to defend our National honor and Independence.—A Man who like his Illustrious Predecessor had so large a share in procuring those Invaluable blessings!



Oliver BriardWilliam Frostand 96 others
State of New Hampshire
I Daniel Humphreys Esqr. Notary Public in & for said State duly commissioned & sworn, Do certify that the foregoing on this Sheet is a true copy of an Original Address to the President of the United States from the Young men of Portsmouth in said State signed by themselves, as the same purports, agreeing in tenor and signatures exactly with said Original.
In Testimony whereof I have hereunto subscribed my name & affixed my Seal of Office in Portsmouth aforesaid this 13th. day of June A.D. 1798—
Dan HumphreysNot: Pub: